NO.      PD-0594-15


                                             IN    THE

                             COURT     OF    CRIMINAL           APPEALS

                                       AUSTIN,          TEXAS


          FILED IN
COURT OF CRIMINAL APPEALS              EDWARD      GUZMAN,
                                           PETITIONER,                      COURT OF CRIMINAL APPALS
         AUG 14 2015
                                                  V.                            AUG 14 2015
      Abel Acosta, Cierk
                                 THE    STATE          OF   TEXAS,
                                           RESPONDENT.



                            From Appeal No. 03-13-00131-CR
                           Trial Court Case No. CR-12-0006
                                   Hays County,             Texas



              MOTION       FOR   SUSPENSION            OF   RULE     9.3, T.R.A.P.

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, Edward Guzman, "Petitioner," pro se and respectfully requests
this Honorable Court to acknowledge Rule 2 of the Texas Rules of Appellate Proced
ure, and use its authority under this provision to suspend, in this matter, opera
tion of Tex.R.App.Proc. 9.3. In support of this Motion, Petitioner would show the
Court the following:

                                                  I.

        Petitioner, as an inmate in the Texas Department of Criminal Justice, does
not have access to a copy machine or computer from which to reproduce the multiple
copies of pleadings required by Rule 9.3, supra. See Tex.R.App.P. 20, et seq.

                                            PRAYERt

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays this Honorable Court will
GRANT this Motion and suspend the operation of Rule 9.3 of the Texas Rules of App
ellate Procedure.



Motion For Suspension of Rute 9.3 - ffo. HHS34-15 - Skaed Guanan
        I, Edward Guzman, TDCJ # 1845822, being presently incarcerated in the Fren
ch M. Robertson Unit of the Texas Department of Criminal Justice, in Jones County,
Texas; do hereby verify and declare under penalty of perjury that ALL statements
and other references made within this MOTION are both true and correct, as well as
offered in good faith.

       (Tex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C. § 1746]
          (A signed/dated copy of this MDTICN shall have the sane validity as its original)

         SIGNED AND EXECUTED on this the 8th day of August, 2015.

                                                           RESPECTFULLY SUBMITTED,



                                                               Petitioner, Pro Se
                                                               Edward Guzman # 1845822
                                                              French M. Robertson Unit
                                                                 12071 F.M. 3522
                                                                Abilene, Texas 79601
                                                                    (325) 548-9035


                                CERTIFICATE         OF    SERVICE;

        The above signer hereby certifies that a true and correct copy of the foreg
oing MOTION FOR SUSPENSION OF RULE 9.3, T.R.A.P. has been forwarded to ALL parties,
via 1st Class U.S. Mail, Postage Pre-Paid, placed in the outgoing prison mailbox on
this the 8th day of August, 2015; addressed to:

   Abel Acosta, Clerk                                  Sherri Tibbe
   Court of Criminal Appeals                          Hays County District Attorney
   P.O. Box     12308                                 712 South Stagecoach Trail
   Capitol Station                                     San Marcos, Texas   78666
   Austin, Texas        78711

   State Prosecuting Attorney
   P.O. Box     12405
   Austin, Texas        78711




EG/awr-File




MDtion For Suspension of Rule 9.3 - No. 10-0594-15 - Edward Guzman -                          Page 2